PER CURIAM.
James Peterson appeals the lower court’s order dismissing his rule 3.850 motion as untimely. We reverse because Peterson’s motion was directed to his resen-tencing and was filed within two years of his sentence becoming final.1 Thus, it was timely. See Fla. R.Crim. P. 3.850(b). On remand, the lower court is instructed to consider Peterson’s motion on the merits.
REVERSED and REMANDED.
GRIFFIN and JACOBUS, JJ., concur.
COHEN, J., concurs specially, with opinion.

. After Peterson violated his probation on several occasions, he was resentenced to five years in the Department of Corrections on January 12, 2010. He filed the instant rule 3.850 motion on November 30, 2011.